Matter of Layla C. C. (Rolando C.) (2019 NY Slip Op 00870)





Matter of Layla C. C. (Rolando C.)


2019 NY Slip Op 00870


Decided on February 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2017-08787
2017-08791
 (Docket Nos. B-33963-10, B-33964-10)

[*1]In the Matter of Layla C. C. (Anonymous). Heart Share Human Services, et al., respondents; Rolando C. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Chanel C. C. (Anonymous). Heart Share Human Services, respondent; Rolando C. (Anonymous), appellant. (Proceeding No. 2)


Michael E. Lipson, Jericho, NY, for appellant.
Wingate Kearney & Cullen, LLP, Brooklyn, NY (Ashley Hawes of counsel), for respondents.
Joan N.G. James, Brooklyn, NY, attorney for the child Layla C. C.
Rhonda R. Weir, Brooklyn, NY, attorney for the child Chanel C. C.

DECISION & ORDER
In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from two orders of the Family Court, Kings County (Alan Beckhoff, J.), both dated July 12, 2017. The orders denied the father's motion for leave to file late papers relating to an earlier order of the same court dated November 27, 2015, which, inter alia, terminated his parental rights to the subject children.
ORDERED that the orders dated July 12, 2017, are affirmed, without costs or disbursements.
Under the circumstances of this case, we agree with the Family Court's denial of the father's motion. To the extent the father's contentions relate to matters beyond the scope of the issues decided in the orders appealed from, they have not been considered.
DILLON, J.P., CHAMBERS, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court